Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This action is the second Office Action for this Application.  The Applicant’s amendments and arguments filed on 10/22/2021 have been fully considered. Claims 1-20 are pending and examined below.  Claims 1-11 are Currently Amended.  Claims 12-20 are Original.

Response to Amendments
2.	The Claim Interpretations under 35 U.S.C. 112(f) set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims.

4.	The Claim Rejections under 35 U.S.C. 101 regarding abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts on pp. 17-18, “Analysis Under Step 2A- Prong One. In light of the foregoing amendments to Claim 1 and arguments below, Applicant respectfully submits that amended Claim 1 is not directed to an abstract idea and is instead directed to patent-eligible subject matter. In particular, Applicant respectfully points to the two-prong analysis of Step 2A, under 

The Examiner replies:  Setting the technology aside, processing and sharing lending-related information, brokering-related information, as well as receiving and sharing information contributions from third parties (e.g., mortgage brokers/consultants, appraisers, title companies, etc.) is a Fundamental Economic Practice typically performed by parties involved in a real estate  purchase/sale comprising a commercial interaction between lenders, brokers, and third parties. 

b)	The Applicant cites Example 35 and asserts on pp. 19-21, “Analysis under Step 2A - Prong Two. In general, Applicant respectfully notes that the additional elements and limitations in amended Claim 1, as noted above with the underlined components and bolded operations - in addition to all of the additional elements and limitations of the dependent claims such as amended Claims 9 and 10 - provide an inventive concept and thus represent significantly more, because these additional elements and limitations are a practical implementation of the alleged abstract idea, which enables a technological advancement in integrated lending-and-brokering systems  a technological advancement in originating and servicing any loan types using the integrated lending-and-brokering systems, as set forth above, in a non-conventional and non-generic way, even though the steps may use well-known components. For example, Applicant respectfully submits that the additional elements and recited steps in amended Claim 1, as noted above, enable the integrated lending-and-brokering system in a non-conventional and non-generic way to: (i) instantiate in real-time any processes highly specific to any type of loans and/or assets; (ii) obviate any financial benefit from economies of scale that could otherwise be passed onto borrowers and lenders alike if such processes were more tightly integrated, particularly with selling and buying real estate or other high-value assets; and (iii) provide in real-time a more highly automated, more tightly integrated lending platform that enables lending and brokering for any type of loans without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties, which includes any underwriters, verification specialists, and/or funding coordinators".  

The Examiner replies:  First of all, the Applicant is conflating Step 2A Prong 2 (Practical Application) and Step 2B (Significantly More) arguments.

Practical Application
Regarding the Practical Application Analysis, the Applicant acknowledges on p. 14 of the Remarks: "The specific examples of integrating an exception into a practical application set forth in the 2019 Memorandum include, but are not limited to:
(i) an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field,

(ii) an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim,

(iii) an additional element effects a transformation or reduction of a particular article to a different state or thing, and

(iv) an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Items (ii), and (iii) do not apply to this Application.  Regarding item (i), there is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

Regarding item (iv), prior court decisions have made a distinction between, on one hand, computer-functionality improvements and, on the other, uses of generic computers as tools in aid of processes focused on “abstract ideas”. In the instant application, the computers/servers are merely being used as a tool to facilitate the implementation of abstract ideas.   The programming does not specifically seek to improve core computer technology; rather, the programming is implemented to utilize computer technology. The process is improved, but the computer itself is not improved and the integration of different functionality and information sharing “without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties, which includes any underwriters, verification specialists, and/or funding coordinators” is not something that follows from a core, technological improvement regardless of the subject matter of the particular computer program.  Specialized programming of generic computing elements that claims a calculation or process to efficiently solve a business problem (e.g., gathering, sharing, and processing information) but not directed to a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer does not rise to the level of being a practical application.

Regarding Bascom, the invention in Bascom provided a targeted, technology-based solution using a specific computer technology standard (i.e., TCP/IP protocol) to solve a filtering problem arising specifically in networked computer environment (i.e., a problem with the computing environment itself).  The instant application, on the other hand, uses specialized programming of generic computing elements to improve an abstract idea (i.e., gathering, sharing, and processing information), but the generic computer components function as originally designed, and, unlike Bascom, the Applicant does not recite any unique technological feature or improvement that is integral to the solution. 

Significantly More
The Examiner does not see any similarity between the instant application and the inventive concept in Example 35 and asserts the information gathering, sharing, and, processing does not amount to significantly more.  Computer/server platforms that integrate users having different responsibilities routinely are used to gather, share, and process information.  Salesforce.comTM is an example of information sharing technology whereby employees in marketing, sales, commerce, service, and information technology (IT) can share a single customer view from any device, anywhere in the world.

5.	The Claim Rejection under 35 U.S.C. 101 for Claims 1-10 in the prior Office Action regarding "Software Per Se" is withdrawn.  The Applicant has amended the claims rendering the Applicant's arguments moot.
	
6.	The Claim Rejections under 35 U.S.C. 102 and 103 set forth in the prior Office Action are maintained.  The Applicant has amended the claims rendering the Applicant's arguments moot and the same references are used to make the prior art rejections.  The Examiner has modified the prior 102 rejection to a single-reference 103 rejection due to the Applicant's amendments to the claims.

	However, the Examiner notes the Applicant asserts, the prior cited references (Thomas, Hu, Jae) "lacks any disclosure that: (i) 'an entity-relationship management application configured to share information among the lender-oriented server host, the broker-oriented server host, and the one or more third-party interfaces in order to sell one or more assets, buy one or more assets, or a combination thereof for a customer without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties".

	Thomas discloses in [Col 18, Ln 13-29], "In the preferred embodiments, a comprehensive technology allows information to be generated or entered once, or subsequently changed or corrected if necessary, either manually by a participant, or automatically by the system and process 45, 45D, 45J, 45P, 45U, 45W or generated from one or more sources of information such as for example, ancillary databases or systems 75 (See FIGS. 1, 1a), said ancillary databases or systems being alternatively internal to the system 50, or external ancillary databases or systems 75, be transmitted over a distributed computing network 40, for example the Internet, saved in one or more medium, for example, one or more databases 50, 75, and appropriate information made available at one or more appropriate times, as necessary, appropriate or expedient, to any appropriate parties or for the application server 45 to perform further activities, tasks, or processes, or generate information or documents for the entire transaction". This disclosure refutes the Applicant's argument.

END -- Response to Arguments

DETAILED ACTION

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
	
a) 	Claims 1 and 11 recite, "wherein the one or more third-party interfaces are further configured to: (i) process an application relating to the one or more assets, (ii) verify supporting information relating to the processed application, the lending-related information, and/or the brokering-related information, (iii) underwrite a potential loan relating to the processed application, and (iv) perform a detailed risk-assessment relating to the processed application and the verified supporting information".  The Specification discloses: 

in Par [0041], "As shown in FIG. 1, the integrated lending-and-brokering environment 1000 includes, in some embodiments, a lending platform 1100, a brokering platform 1200, third-party integration 1300, and an entity-relationship management layer 1010 configured for information sharing among the lending platform 1100, the brokering platform 1200, and one or more third parties through the third-party integration 1300. The lending platform 1100 is configured to facilitate processing of lending-related information among lending personnel. (See FIGS. 5 and 6.) The brokering platform 1200 is configured to facilitate processing of brokering-related information among brokering personnel. (See FIGS. 7 and 8.) The third-party integration 1300 includes one or more interfaces with the integrated lending-and-brokering environment 1000 such as one or more application programming interfaces (“APIs”), one or more web applications, or at least one API and at least one web application. The third-party integration 1300 allows the one or more third-parties to at least contribute additional information for the processing of the lending-related information, the brokering-related information, or both. By information sharing among the lending platform 1100, the brokering platform 1200, and the one or more third parties through the third-party integration 1300, the entity-relationship management layer 1010 facilitates selling one or more assets such as real estate, buying one or more assets such as real estate, or a combination thereof for a customer without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties. For example, the integrated lending-and-brokering environment 1000 allows a customer to improve existing real estate through the brokering platform 1200 (see FIG. 8), sell the existing real estate through the brokering platform 1200 (see FIG. 7), buy new real estate through the brokering platform 1200 (see FIG. 7), and fund the purchase of the new real estate with a bridge loan through the lending platform 1100 (see FIG. 5)"

AND, in Par [0060], "As shown in FIG. 6, the lending personnel 6000 include at least sales representatives, underwriters, verification specialists, and funding coordinators for originating unsecured loans such as personal loans. Such lending personnel can share lending-related information on the lending platform 1100, as well as outside the lending platform 1100 by way of the entity-relationship management layer 1010 of the integrated lending-and-brokering environment 1000".

The Specification does not disclose the extensive third-party functionality in the amended claims such as "(ii) verify supporting information relating to the processed application, the lending-related information, and/or the brokering-related information, (iii) underwrite a potential loan relating to the processed application, and (iv) perform a detailed risk-assessment relating to the processed application and the verified supporting information". These tasks are typically performed by lenders as supported in the Specification". Accordingly, the applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1 and 11 recite, "an entity-relationship management application configured to share information sharing among the lender-oriented server host, the broker-oriented server host, and the one or more third-party interfaces …".  Par [0012], "In some embodiments, a database server of the customer-oriented application stack is configured to store the customer information or inquiries sent to the one or more third parties, the relevant information to the customer information or inquiries received from the one or more third parties, or a combination thereof in one or more databases for the information sharing among the lending platform, the brokering platform, and the one or more third parties". The third-party interface itself does not share information.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets data is contributed by the third-party through the third-party interface which is then stored in a database for sharing by other parties as needed.

Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1 and 11 recite, "wherein the one or more third-party interfaces are further configured to: (i) process an application relating to the one or more assets, (ii) verify supporting information relating to the processed application, the lending-related information, and/or the brokering-related information, (iii) underwrite a potential loan relating to the processed application, and (iv) perform a detailed risk-assessment relating to the processed application and the verified supporting information". The applicant has not disclosed how an interface itself can process information in this way vs. a server, for example.

Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claims 1 and 11 recite, "(iii) underwrite a potential loan relating to the processed application, and (iv) perform a detailed risk-assessment relating to the processed application and the verified supporting information".  The Examiner interprets these two limitations are redundant because "underwriting" a loan is equivalent to "performing a detailed risk-assessment relating to the processed application and the verified supporting information".  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets these limitations are amended to remove the redundancy.

Dependent claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

d)	The Examiner is unable to understand why the limitation "wherein the one or more third-party interfaces are further configured to: (i) process an application relating to the one or more assets, (ii) verify supporting information relating to the processed application, the lending-related information, and/or the brokering-related information, (iii) underwrite a potential loan relating to the processed application, and (iv) perform a detailed risk-assessment relating to the processed application and the verified supporting information" is placed at the end of the entity-relationship management application section of the claims instead of at the end of the preceding third-party interface section of the claims.  The Examiner recommends the Applicant move these limitations to the preceding third-party interface section; however, the Examiner cannot determine if this change is what the Applicant intended to claim (see the rejection under 35 U.S.C. 112(a) above).

e)	Claims 6, 7 (in two places), 16, and 17 recite a lending-and-brokering "environment".  This term lacks antecedent basis. Applying the broadest reasonable interpretation in view of the Specification, and in view of the Applicant's amendments to the claims, the Examiner interprets the word "environment" is replaced by the word "system" in all places.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system, process, and computer-readable media (CRM) "configured for information sharing among the lending platform, the brokering platform, and one or more third parties" (PG Pub Specification, Par [0005]).  The method is accomplished using a system of generic computing components (i.e., at least one lender-oriented server host having processors and non-transitory memory … configured to instantiate one or more lender-oriented application stacks, at least one broker-oriented server host having processors and non-transitory memory … configured to instantiate one or more broker-oriented application stacks, one or more third-party interfaces, and an entity-relationship management application) storing and executing programmed instructions.

Excluding the recited system elements, independent Claims 1 and 11 recite:
… process lending-related information among lending personnel;
… process brokering-related information among brokering personnel;
… allow one or more third-parties to at least contribute additional information relating to the lending-related information, the brokering-related information, or both;
… share information … in order to sell one or more assets, buy one or more assets, or a combination thereof for a customer without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties, wherein the one or more third-party interfaces are further configured to: (i) process an application relating to the one or more assets, (ii) verify supporting information relating to the processed application, the lending-related information, and/or the brokering-related information, (iii) underwrite a potential loan relating to the processed application, and (iv) perform a detailed risk-assessment relating to the processed application and the verified supporting information.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Processing and sharing lending-related information, brokering-related information, as well as receiving and sharing information contributions from third parties is a Fundamental Economic Practice typically performed by parties involved in a real estate purchase comprising a commercial interaction between lenders, brokers, and third parties (e.g., mortgage brokers/consultants, appraisers, title companies, etc.).
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "at least one lender-oriented server host having processors and non-transitory memory … configured to instantiate one or more lender-oriented application stacks, at least one broker-oriented server host having processors and non-transitory memory … configured to instantiate one or more broker-oriented application stacks, one or more third-party interfaces, and an entity-relationship management application" to perform the steps of: processing and sharing lending-related information, processing and sharing brokering-related information, receiving and sharing information contributions from third parties, processing an application relating to the one or more assets, verifying information, underwriting a loan, and performing a risk-assessment.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other applications that receive and share real estate related information to all concerned parties for a real estate transaction.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to process and share lending-related information, process and share brokering-related information, receive and share information contributions from third parties, process an application relating to the one or more assets, verify information, underwrite a loan, and perform a risk-assessment amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   Receiving, processing, and sharing among interested parties to a real estate transaction is common, and the claimed process risks monopolizing the concept of gathering and sharing transaction information among interested parties in general. 

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding loan types, software application and hardware configurations, brokered service types, and a generic reference to using AI to make predictions.  

Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1, 4-8, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US RE47,762 E entitled “Computerized Process To, For Example, Automate the Home Sale, Mortgage Loan Financing and Settlement Process, and the Home Mortgage Loan Refinancing and Settlement Processes” by inventor Neil Thomas filed on April 19, 2018 (hereafter, Thomas). This rejection is a single-reference 103.

a)	Regarding Claim 1, Thomas teaches:

	An integrated lending-and-brokering environment, comprising: (Thomas, [Col 22, Ln 6-18], [Col 20, Ln 52-64], [Col 80, Ln 55 to Col 81, Ln 8], Figures, 1, 1a-1d, and 3a-3e);

at least one lender-oriented server host having processors and non-transitory memory, the lender-oriented server host configured to instantiate one or more lender-oriented application stacks that process lending-related information among lending personnel (Thomas, [Col 36, Ln 57 to Col 37, Ln 16], [Col 37, Ln 19-37]). The Examiner interprets the "virtual mortgage office" as disclosed in Thomas embodies the "lending-oriented server host" as claimed. 

at least one broker-oriented server host having processors and non-transitory memory, the lender-oriented server host configured to instantiate one or more broker-oriented application stacks that process brokering-related information among brokering personnel (Thomas, [Col 25, Ln 53 to Col 26, Ln 13], [Col 26, Ln 16-25], [Col 27, Ln 7-25]). The Examiner interprets the "virtual seller desktop", "virtual buyer desktop", and "virtual real estate office" as disclosed in Thomas embody the "broker-oriented server host" as claimed.

one or more third-party interfaces integrated with at least one or more of the lender-oriented server host and the broker-oriented server host, the third-party interfaces configured to allow one or more third-parties to at least contribute additional information relating to the lending-related information, the brokering-related information, or both (Thomas, [Col 63, Ln 7-22], [Col 40, Ln 62 to Col 41, Ln 18], Col 69, Ln 54-56]).  The Examiner interprets the "extrinsic real estate, mortgage, settlement and other programs or systems" and/or the "virtual settlement office" and/or the "loan finder/correspondent" as disclosed in Thomas embody the "one or more third-party interfaces integrated with at least one or more of the lender-oriented server host and the broker-oriented server host" as claimed.

an entity-relationship management application configured to share information sharing among the lender-oriented server host, the broker-oriented server host, and the one or more third-party interfaces, in order to sell one or more assets, buy one or more assets, or a combination thereof for a customer without a need for the customer to provide duplicative customer information to the lending personnel, the brokering personnel, or the one or more third parties (Thomas, [Col 18, Ln 13-29], [Col 20, Ln 23-51], [Col 20, Ln 52-64], [Col 22, Ln 26-57]). The Examiner interprets the "application server" and its programmed processes as disclosed in Thomas embodies the "entity-relationship management layer" as claimed.

wherein the one or more third-party interfaces are further configured to: (i) process an application relating to the one or more assets, (ii) verify supporting information relating to the processed application, the lending-related information, and/or the brokering-related information, (iii) underwrite a potential loan relating to the processed application, and (iv) perform a detailed risk-assessment relating to the processed application and the verified supporting information (Thomas, [Col 59, Ln 63 to Col 60, Ln 15], [Col 46. Ln 35-55], [Col 78, Ln 40-43]).
	
b)	Regarding Claims 4, Thomas teaches:

	The integrated lending-and-brokering system of claim 1, wherein the brokering platform includes a real estate-brokering system and a home improvement-brokering system (Thomas, [Col 37, Ln 34 - 64], [Col 61, Ln 51 to Col 62, Ln 36]);

wherein the real estate-brokering system includes at least a home-buying subsystem, a home-selling subsystem, and a title-and-escrow-servicing subsystem (Thomas, [Col 13, Ln 32-35], Figure 1d);

wherein the home improvement-brokering system includes at least a purchasing subsystem and a servicing subsystem (Thomas, [Col 62, Ln 2-35], [Col 36, Ln 16-55]). 

c)	Regarding Claims 5, Thomas teaches:

	The integrated lending-and-brokering system of claim 4, wherein the brokering platform includes a broker-oriented application stack configured to run at least in part from a primary memory of at least one server host of the brokering platform, the broker-oriented application stack including one or more web servers, one or more application servers, and one or more database servers (Thomas, [Col 18, Ln 30-47], [Col 20, Ln 52 to Col 21, Ln 5]); 

wherein the one or more application servers include at least a web application configured for the real estate-brokering system and at least a web application configured for the home improvement-brokering system (Thomas, [Col 25, Ln 53 to Col 26, Ln 13], [Col 35, Ln 10 - 43]) 

wherein the one or more database servers are configured to store the customer information in one or more databases for sharing among the lending personnel, the brokering personnel, or the one or more third parties (Thomas, [Col 18, Ln 48-58], [Col 20, Ln 23-51]).

d)	Regarding Claims 6, Thomas teaches: The integrated lending-and-brokering system of claim 1, wherein the one or more interfaces with the lending-and-brokering environment include one or more application programming interfaces ("APIs"), one or more web applications, or at least one API and at least one web application (Thomas, [Col 18, Ln 30-39], [Col 18, Ln 48-58], [Col 19, Ln 40-48], [Col 20, Ln 52 to Col 21, Ln 5], [Col 22, Ln 6-18]).

e)	Regarding Claims 7, Thomas teaches: 
	The integrated lending-and-brokering system of claim 6, wherein the integrated lending-and-brokering environment includes a customer-oriented web application of a customer-oriented application stack configured to run at least in part from a primary memory of at least one server host of the lending-and-brokering environment (Thomas, [Col 20, Ln 52-64], [Col 11, Ln 56-57]);

wherein the customer-oriented web application is configured to i) accept the customer information, inquiries regarding real estate, or a combination thereof, ii) a web server of the customer-oriented application stack is configured to send the customer information or inquiries to the one or more third parties, and iii) the web application is further configured to display relevant information to the customer information or inquiries received from the one or more third parties, one or more options to proceed with a real estate transaction, or a combination thereof (Thomas, [Col 12, Ln 1-14], [Col 26, Ln 59 to Col 27, Ln 2], [Col 34, Ln 15 to 34]).

f)	Regarding Claims 8, Thomas teaches: The integrated lending-and-brokering system of claim 7, wherein a database server of the customer-oriented application stack is configured to store the customer information or inquiries sent to the one or more third parties, the relevant information to the customer information or inquiries received from the one or more third parties, or a combination thereof in one or more databases for the information sharing among the lending platform, the brokering platform, and the one or more third parties (Thomas, [Col 16, Ln 45 to Col 17, Ln 25], [Col 18, Ln 48-58], [Col 20, Ln 4-22], [Col 35, Ln 10-43]).

g)	Claims 11 and 14-18 disclose substantially the same subject matter as Claims 1 and 4-8 respectively and are rejected using the same art and rationale as previously set forth. 
 
11.	Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of U.S. Patent Application Publication No. 2003/0233316 entitled "Online System for Fulfilling Loan Applications from Loan Originators" by inventor Limin Hu, et al., filed on June 14, 2002 (hereafter, Hu):

a)	Regarding Claim 2, Thomas teaches: 

	The integrated lending-and-brokering system of claim 1, wherein the lending platform includes a secured loan-lending system and an unsecured loan-lending system (Thomas, [Col 17, Ln 26-34]);

	wherein the secured loan-lending system includes at least a mortgage-lending subsystem having a mortgage-originating subsystem and a mortgage-servicing subsystem (Thomas, [Col 10, Ln 20-27], [Col 19, Ln 3-6 and Ln 27-28], [Col 61, Ln 32-35]);

	Thomas does not teach: wherein the unsecured loan-lending system includes at least a personal loan-lending subsystem having a personal loan-originating subsystem and a personal loan-servicing subsystem.  

	However, Hu teaches in Par [0069], "The present invention has been described primarily in relation to loan applications for personal home mortgage loans. It should be noted, however, that many other types of loans can be processed through the embodiments described herein, such as commercial loans, any type of personal loan, home equity loans, and the like".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine unsecured loan-lending system as disclosed in Thomas to include personal loans as disclosed in Hu as a combination of prior art elements according to known methods to yield predictable results.	

b)	Regarding Claim 3, Thomas teaches:  

	wherein the lending platform includes a lender-oriented application stack configured to run at least in part from a primary memory of at least one server host of the lending platform, the lender-oriented application stack including one or more web servers, one or more application servers, and one or more database servers (Thomas, [Col 18, Ln 30-47], [Col 20, Ln 52 to Col 21, Ln 5]);

wherein the one or more application servers include at least a web application configured for the secured loan-lending system and at least a web application configured for the unsecured loan-lending system (Thomas, [Col 36, Ln 57 to Col 37, Ln 16]);

wherein the one or more database servers are configured to store the customer information in one or more databases for sharing among the lending personnel, the brokering personnel, or the one or more third parties (Thomas, [Col 18, Ln 48-58], [Col 20, Ln 23-51]).

c)	Claims 12 and 13 disclose substantially the same subject matter as Claims 2 and 3 respectively and are rejected using the same art and rationale as previously set forth. 

12.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Korean Patent Application Publication KR 2019-0041891 entitled "Method and System for Providing Real Estate Strategy Using Artificial Intelligence" by inventor Yoo Seung Jae filed on February 26, 2018 (hereafter, Jae):

a)	Regarding Claim 9, Thomas teaches:  The integrated lending-and-brokering system of claim 7, wherein the relevant information to the customer inquiries received from the one or more third parties is one or more customer-specific … predictive insights into existing and upcoming real estate for sale (Thomas, [Col 44 Ln 19-45 and Col 45, Ln 36 to 50]).  The Examiner interprets "process searches 45D property database (PDB) 50, 75, 85, 90 and preliminarily generates one or more property information including for example; location, property type, sale price (SP), hazard insurance (I), home owner association information (HOA), county and city real estate taxes (T), or other costs or information associated with purchasing and owning a property 50, 75; ... search and test properties using other criteria generated by process, for example, by preliminarily estimating a price range borrower is likely to be able to afford based upon preliminary underwriting 110 for one or more possible loan products 105" as disclosed in Thomas embodies "relevant information to the customer inquiries received from the one or more third parties is one or more customer-specific ... predictive insights into existing and upcoming real estate for sale".  That is, "preliminarily estimating a price range borrower is likely to be able to afford based upon preliminary underwriting 110 for one or more possible loan products 105" as disclosed in Thomas embodies a "customer-specific ... predictive insight". 

Thomas does not teach using "artificial intelligence" to make a predictive insight.  However, Jae teaches in in the Abstract/Summary, "Disclosed are a method for providing a real estate strategy using artificial intelligence and a system thereof. According to an embodiment of the present invention, the method for providing a real estate strategy using artificial intelligence comprises: a step in which a real estate strategy providing system receives current state information on a current state of user′s asset and target state information on a target state of real estate desired by the user at a predetermined time of the user; a step in which a real estate strategy providing system predicts real estate price forecast data based on influence data that may affect future real estate prices through an artificial intelligence engine learned based on past real estate impact data and past real estate price data; and a step in which the real estate strategy providing system generates a strategic portfolio up to the predetermined time on the basis of the predicted real estate price forecast data and the target state information, wherein, in the step of generating the strategic portfolio, a strategic portfolio including a financial instrument recommendation portfolio and a real estate marketing strategy portfolio for the user to achieve the target state is generated. The system guides the user to effectively reach the target state".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine making predictions regarding the affordability of existing and upcoming real estate for a customer as disclosed in Thomas with using artificial intelligence to forecast real estate prices (i.e., make predictive insights into real estate for sale) to achieve target holdings as disclosed in Jae with the motivation of applying big data analysis and modern mathematical methods/tools to predict real estate and service provider trends.

b)	Claim 19 discloses substantially the same subject matter as Claim 9 and is rejected using the same art and rationale as previously set forth. 

13.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of U.S. Patent No. 8,643,697 entitled "Method and System for Providing a Loan Using Equity in a New Home" by inventor Goving Narayan filed on march 23 2007 (hereafter, Narayan):

	Regarding Claim 10, Thomas does not teach: The integrated lending-and-brokering system of claim 7, wherein the customer information is at least details for real estate the customer would like to sell, the inquiries regarding real estate is at least details for real estate the customer would like to buy, and the one or more options to proceed with a real estate transaction is one or more financing options including at least a bridge loan based upon an instant appraisal for buying real estate corresponding to the details for real estate the customer would like to buy.

	However, Narayan teaches in [Col 4, Ln 4-21], "In accordance with embodiments of the invention, the invention provides interim financing with minimal or no monthly payments to alleviate timing issues associated with the sale of the current home. As described above, the innovation allows the 'simultaneous, or near simultaneous, sale of a house' to purchase a new house. However, in the event that the borrower needs to close on the new home prior to the sale of his/her existing home, the Company, i.e., the entity providing the CFA Loan described herein, will, based upon the value of the existing home and unique underwriting processes and guidelines, fund the down-payment for the new home for a certain period of time. The borrower is not required to make any (or at least no substantial) monthly payments for this interim financing. Then, when the borrower's old house is sold, the proceeds will go to the Company. Any proceeds from sale of the house above the amount owed to the Company will be returned to the borrower".  The Examiner interprets an "interim loan" to finance the purchase of a new home prior to the sale of an existing home as disclosed in Narayan embodies a "bridge loan" as claimed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine an integrated lending and brokering platform as disclosed in Thomas to include financing options include an interim (I.e., bridge) loan as disclosed in Narayan with the motivation of "financing a transition of a borrower between ownership of a prior home to ownership of a new home in conjunction with services" (Narayan, [Col 1, Ln 41-43]).

b)	Claim 20 discloses substantially the same subject matter as Claim 10 and is rejected using the same art and rationale as previously set forth. 

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 2:30 p.m. and Fri from 7 a.m. to 11 a.m. EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691